DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
Status of Claims
Claims 1 – 5, 8 – 16, 18 – 29, 31 and 32 are pending.
Claims 6, 7, 17 and 30 have been canceled.
Claims 1 – 5, 8 – 16, 18 – 26 and 31 are allowed.
Claims 27 – 29 and 32 are rejected.
Claim Objections
Applicant is advised that should claim 27 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments, see pages 7 - 9, filed September 29, 2022, with respect to the rejection(s) of claim(s) 27 – 29 under 35 USC 102(a)(1) in view of Pavlovic et al.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2018/006165 (Walser et al.).
Applicant’s arguments, see pages 7 - 9, filed September 29, 2022, with respect to the rejection(s) of claim(s) 27 – 29 under 35 USC 102(a)(1) in view of Zelda Therapeutics Operations PTY LTD have been fully considered and are persuasive.  The rejection of claims 27 – 29 under 35 USC 102(a)(1) in view of Zelda Therapeutics Operations PTY LTD has been withdrawn.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27 – 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Walser et al. (WO 2018/006165).
Rejected claim 27 covers, inter alia, an oil comprising one or more oil-soluble components extracted from fresh plant material, wherein the oil comprises one or more cannabinoids and one or more terpenes, and wherein the total of cannabinoids and the total of terpenes are in a weight ratio of 200: 1 to 5: 1.
Rejected claims 28 – 29 cover, inter alia, a physiologically acceptable product comprising the oil of claim 27.  Dependent claim 29 discloses that the physiologically acceptable product is in a form suitable for oral application.  Dependent claim 32 discloses that the one or more oil-soluble components are from fresh plant material.
However, Walser discloses an oil with a weight ratio of cannabinoids to terpene of 123.26 to 1.22 for PK oil 04171. (Table 2 and 3, pp. 27 – 28).  The tissue used for extraction in Walser may be fresh, meaning they have not been dried.  (pp. 8, ln 31).  The cannabis composition  has pharmaceutical usage.  (pp. 13, ln 14 – 32).  The cannabis composition can be formulated for oral application; such as, in tablet or encapsulated formulations.  (pp. 13, ln 10 – 13).
Further, Applicant is reminded that claims 27 is claimed in a Product-by-Process format.  The PTO takes the following position with respect to Product- by-Process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Also, in this instance, because the composition of Walser and the oil of claims 27 can be extracts of fresh plant tissue and have overlapping ratios of cannabinoids to terpenes, Applicant’s product is obvious in view of Walser under In re Best.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Also, “when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. (In re Best, 562 F.2d at 1255, 195 USPQ at 433.) 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/011808 (Friedman).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622